DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The limitation that the toe is configured to act as a “buttress” is considered to be unclear because there is no description in the specification of how the toe functions to support or reinforce the actuator.  These specifications only makes a vague statement that the toe acts as a buttress, due to engagement with the rib of the clutch.  If anything, the engagements of the rib by the toe would be understood to resist movement of the actuator, but is not understood to actually support or reinforce the actuator itself.  And as best understood by the examiner, the toe functions to provide a counterforce on the actuator to improve engagement of the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 discloses that the actuator, including the lever, is formed from a unitary plastic part.  Therefore, claim 15, only disclosing that the lever is plastic, does not further limit claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2,772,763) in view of Nino et al. (9,446,507; with PCT/US2014/021755 filing date of 3/7/2014), Wisbey (6,070,499) and Pulles (3,862,580).

    PNG
    media_image1.png
    268
    292
    media_image1.png
    Greyscale
Johnson discloses a ratchet having a hollow handle (10) with interior surface teeth (20), a toggle (44) within the handle, a knob (52) that moves the toggle, a plurality of moving structures (46) on an end of the toggle, an actuator (37/38) having fingers (A/C) with obtuse (a), engaging (b) and neutral (c) sides, toes (B) and a head (D) with a post guide (E) formed in the actuator and levers (F; considered to be levers because the surface is located away from the pivotal axis of the actuator such that force applied by balls 46 to move the actuators provides an effective lever for movement) with the actuator being a single unitary part, a plurality of posts (35/36) affixed to a driven member (21) wherein the actuator is movably affixed to the driven member via then posts and the moving structures position selects direction of engagement via adjustment of the actuator position by 
  Additionally, Nino discloses another similar ratcheting tool and teaches that the ratchet driving mechanism is connected to a clutch for limiting torque applied to a fastener, which is well known in the art for particular applications to prevent damage to a workpiece, damage of the fastener or tool and/or where precise torque is required for proper function.  Therefore, it further would have been obvious to optionally provide a similar toque limiting “clutch” to be driven by the ratcheting mechanism of Johnson, as taught by Nino, for any application that it is desired to prevent damage to a workpiece, damage of the fastener or tool and/or where 
Finally, regarding the limitation of claim 1 directed to the unitary plastic structure, Johnson discloses the actuator that is clearly formed as a single unitary part that is biased by a spring (45) to control function and bias the engaging portion of the actuator towards the teeth as desired, but fails to disclose that the actuator is formed from plastic.  Pulles discloses a plurality of different configurations for actuators configured to engage teeth for ratchet mechanisms, teaching that the actuator is formed from plastic (Col. 1, lines 63-65) with an integral/unitary spring member to provide the necessary or improved biasing force for proper engagement of the actuator with the teeth, which will also reduce the number of parts by eliminating the need for a separate spring, to reduce cost and time required for assembly of the device.  Therefore, it further would have been obvious to one of ordinary skill in the art to either replace the separate spring (45) of Johnson, or supplement with an integral/unitary spring formed with the actuator made of plastic, as taught by Pulles, to reduce the number of parts (if replacing), cost and assembly time of the apparatus and/or improve engagement forces (when supplementing) and thus providing each unitary actuator formed from plastic, including the levers as set forth in claim15.  
Regarding claims 8 and 9, Johnson further discloses that the driven member includes ribs (32/33) that are engaged by a portion (37/38) of each actuator that is positioned opposite the tooth engaging fingers (39/40) when the handle is turned in a direction for driving, wherein 
Regarding claims 10 and 11, the structure taught by Johnson, having pins in place of the moving structures as taught by Wisbey, would apply a force to the levers of the actuators for engagement in one direction and allow the fingers to slide over the teeth without catching when moved in the opposite direction.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2,772,763) in view of Nino et al. (9,446,507; with PCT/US2014/021755 filing date of 3/7/2014), Wisbey (6,070,499) and Pulles (3,862,580) as applied to claims 1-2 and further in view of Davidson et al. (2006/0065080).
Johnson discloses the ratchet mechanism as discussed supra, having first and second driving positions, but fails to disclose a third position that does not apply force to the levers.  Davidson discloses another similar ratcheting mechanism, also having pins to apply driving forces to an actuator, teaches first and second positions similar to Johnson, and also having a third “neutral” position that does not provide a driving force to the actuator, allowing a user a free movement to optionally orient the handle in a desired position without driving of the driven portion in either directions.  Therefore, it further would have been obvious to provide a similar third position for the toggle of Johnson, as taught by Davidson, to provide the neutral .

Response to Arguments
The removal of the limitations rejected under 35 U.S.C. 112(a) and 112 (b) have overcome the previous rejections.  However, applicant's arguments regarding the assumed prior art rejections filed 8 September 2020 have been fully considered but they are not persuasive.  The current rejection applied Johnson as the base reference, having toes that act on the ribs in a similar manner to the disclosed toes of the current application, such that the toes are considered to act as a buttress to the actuators in the same manner.  Therefore, the argument that the actuators of Pulles do not have such toes is not found to be persuasive, because the examiner merely applies Pulles as a teaching of a specific material for the actuators to allow for integral springs, but does not otherwise modify the actuators of Johnson in any way to prevent the toes from acting as a buttress for the actuators.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Chen (2010/0229694), Rose (192,018), MacNeill (3,330,316), Lin (6,082,226) and De Carolis et al. (4,466,523) disclose a ratcheting tool having similar structure as the applicant’s claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        24 May 2021